Citation Nr: 0520262	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for status post 
chronic lateral ligament instability of the right ankle, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1988 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
November 2003 when it was remanded to cure a procedural 
defect.  


FINDING OF FACT

The veteran's service-connected status post chronic lateral 
ligament instability of the right ankle is manifested by 
chronic pain and limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected  
status post chronic lateral ligament instability of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5271 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the information included in a 
VCAA letter dated in February 2004 has informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in this letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App.  183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
February 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter, the statement of 
the case and the supplemental statements of the case 
implicitly notified the appellant that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with this claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran's representative has requested a current VA 
examination to determine the veteran's range of motion.  As 
noted below, however, the veteran is already receiving the 
schedular maximum based on limitation of movement of his 
right ankle.  The scheduling of a current VA examination to 
determine the range of motion of the right ankle would not 
served any useful purpose.  All available pertinent records 
have been obtained.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue being adjudicated by this appeal.  The Board finds 
that no further action is required by VA to assist the 
veteran with his claim.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected status post chronic lateral 
ligament instability of the right ankle warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected status post chronic lateral 
ligament instability of the right ankle has been rated as 20 
percent disabling by the RO under the provisions of 
Diagnostic Code 5271.  Under this regulatory provision, a 20 
percent rating is the maximum rating available.  A 20 percent 
rating is warranted when the ankle has marked limitation of 
motion.  A rating in excess of 20 percent cannot be assigned 
under Diagnostic Code 5271.  

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorisflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorisflexion, or with abduction, adduction, 
inversion or eversion deformity. 

The Board finds that an increased rating is not warranted for 
the status post chronic lateral ligament instability of the 
right ankle when the disability is evaluated under Diagnostic 
Code 5270 as there is no competent evidence of record of the 
presence of ankylosis.  The medical records evidence 
complaints of painful motion in the right ankle but ankylosis 
has not been diagnosed. 

In May 2000, physical examination revealed full plantar 
flexion but dorsiflexion only to 5 degrees due to pain.  The 
veteran was unable to invert or evert his ankle because of 
pain and recent surgery.  

In February 2001, the veteran reported that his pain had 
decreased in the right ankle after his second surgery and the 
instability of the right ankle had resolved.  The range of 
motion of the right ankle in February 2001 was determined to 
be dorsiflexion to 10 degrees, planatar flexion to 30 
degrees, eversion to 5 degrees and inversion to 15 degrees.  

In August 2001, the veteran reported that he thought his 
ankle was feeling looser.  Physical examination revealed a 
full range of motion in the right ankle.  

In September 2001, it was noted that X-rays of the right 
ankle were within normal limits.  

In September 2001, a private physician reported the veteran 
had a history of instability and pain in the right ankle.  
The veteran complained of pain and burning in both ankles.  
X-rays of the right ankle were interpreted as revealing some 
early osteoarthritic changes.  The pertinent impression was 
painful right ankle status post lateral ligament 
reconstruction times two.  

Physical examination in November 2001 revealed a full range 
of motion in the right ankle.  

A private podiatrist reported in October 2002 that the 
veteran complained of pain but not instability in the right 
ankle.  The range of motion of the right ankle was determined 
to be passive dorsiflexion to approximately 10-12 degrees; 
passive plantar flextion to 35 degrees; inversion to 12 
degrees and eversion to 5 degrees.  The veteran complained of 
mild discomfort at the end of the ranges of motion testing.  
The ankle did not appear to be unstable.  The most 
significant finding on examination of the right ankle was 
pain secondary to the area just distal to the medial 
malleolus.  This corresponded to a piece of bone fragment in 
the area which the examiner opined might be the cause of the 
veteran's pain.  

Based on a review of the pertinent medical records, the Board 
finds that the main manifestation of symptomatology 
associated with the service connected status post chronic 
lateral ligament instability of the right ankle is chronic 
pain and limitation of motion.  

As noted above, the only applicable Diagnostic Code which 
would allow the veteran a rating in excess of 20 percent for 
his right ankle disability is Diagnostic Code 5270.  An 
increased rating is not warranted under Diagnostic Code 5270 
as there is no clinical evidence demonstrating the presence 
of any ankylosis in the right ankle.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91).  The reports of physical 
examinations of the right ankle from private and VA sources 
have revealed that the veteran is able to move his ankle 
demonstrating that the joint is not immobile.  

38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements when 
evaluating disabilities of the musculoskeletal system.  
DeLuca v.  Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened  
movement, excess fatigability and incoordination.  The Board 
recognizes that the veteran's range of motion is limited by 
pain in his ankle because of his service connected 
disability.  The Board has specifically considered the 
guidance of DeLuca; however, the analysis in DeLuca does not 
assist the veteran, as he is receiving the maximum disability 
evaluation for  limitation of motion of the ankle.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The Board notes that the veteran underwent 
two separate surgeries on his ankle but these were over the 
course of several years.  The Board finds that two surgeries 
which were conducted over a period of several years does not 
equate to frequent hospitalizations due to the service 
connected right ankle disability.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment or frequent hospitalizations so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown,  9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218,  227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a  
favorable decision.  


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


